Appeal by an insurance carrier from a decision of the Workmen’s Compensation Board, dated June 18, 1946. The fundamental question is one of coverage under the policy which was written to cover “ Ella Kramer d/b/as Regent Bindery ” as employer. The named insured was a copartnership for many years engaged in the bindery business. During the policy period the partnership changed its entity and ownership to corporate form as “Regent Bindery, Inc.” and claimant suffered compensable injury while in latter’s employ. The risk covered by the policy was not otherwise altered. There was evidence that the corporation and the carrier acted in pursuance of the provisions of the policy after the latter knew of the change of insured from partnership to corporate status. The decision extending the coverage of the policy is supported by evidence and sanctioned by law. (Matter of Lipschitz V. Hotel Charles, 252 N. Y. 518; Matter of Heffler v. Tariff, 269 App. Div. 913; Matter of Honeoszyn v. Tarmark, 263 App. Div. 755; Matter of Cohen v. Buccheri, 251 App. Div. 765.) Decision affirmed, with one bill of costs to respondents, Workmen’s Compensation Board and Regent Bindery, Inc., to be divided equally between them, and with disbursements to each against the appellant. All concur. [See post, p. 978.]